             Case 3:19-cv-01995 Document 1 Filed 12/20/19 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                :
                                         :
                 Plaintiff,              :
                                         :
              v.                         :                  Civil No.
                                         :
$119,449.00 IN UNITED STATES CURRENCY; :
$6,088.00 IN UNITED STATES CURRENCY; and :
$14,640.00 IN UNITED STATES CURRENCY, :
                                         :
               Defendants                :
                                         :
[CLAIMANTS: JOSE POLANCO; VENANCIA :
POLANCO]                                 :                  December 20, 2019


                          VERIFIED COMPLAINT OF FORFEITURE

       Now comes Plaintiff, United States of America, by and through its attorneys, John H.

Durham, United States Attorney for the District of Connecticut, and David C. Nelson, Assistant

United States Attorney, and respectfully states that:

       1.   This is a civil action in rem brought to enforce the provision of 21 U.S.C. §

881(a)(6), which provides for the forfeiture of proceeds traceable to the exchange of controlled

substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.

       2.   This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355. Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395(b).

       3.   The Defendants are: $119,449.00 in United States Currency; $6,088.00 in United

States Currency; and $14,640.00 in United States Currency (“Defendant Currency”).

       4.   The Defendant Currency is located within the jurisdiction of this Court.

       5.   On September 27, 2019, both Jose Polanco and Venancia Polanco submitted



                                                 1
              Case 3:19-cv-01995 Document 1 Filed 12/20/19 Page 2 of 8




administrative claims of ownership to the Defendant Currency.

                                  Background of Investigation

       6.     In late 2018, law enforcement received information that Xanax and other

prescription medications were being sold out of the Lumiere Market, located at 1148 Baldwin

Street, Waterbury, Connecticut, and the Romancito Market, located at 98 Charles Street,

Waterbury, Connecticut. Law enforcement learned that the owner and operators of these

markets was Jose Polanco and the Polanco family.


       7.    In December of 2018, law enforcement conducted controlled purchases of Xanax

and Clonazepam from Jose Polanco at the Lumiere Market. Also in December of 2018,

controlled purchases of heroin were made by an undercover officer from Jose Polanco-Capellan

(the son of Jose Polanco) while he was behind the counter at the Romancito Market.


       8.    On July 11, 2019, law enforcement executed a State of Connecticut Search and

Seizure Warrant on Lumiere Market at 1148 Baldwin Avenue. Law enforcement entered the

market and located Jose Polanco behind the store counter. Law enforcement conducted a

protective sweep of the store and secured the area. A certified narcotics detecting canine and its

handler were brought into the premises.


       9.    During a search of the counter area where pills and other contraband were believed

to be stored based upon previous intelligence gathering, the law enforcement canine alerted to

the presence of narcotics on a black leather bag and a black Air Flow knapsack.


       10.    A search of the black leather bag revealed personal items belonging to Jose

Polanco, 49 oxycodone pills and $5,120 in United States Currency. A search of the black Air



                                                2
              Case 3:19-cv-01995 Document 1 Filed 12/20/19 Page 3 of 8




Flow knapsack revealed 45 oxycodone pills and $550.00 in United States Currency. In the direct

area of the two aforementioned bags, law enforcement located three scales, clear ziplock bags

containing marijuana, packaged in a way that is consistent of how marijuana is packaged for

street sale, and an additional $413.00 in United States Currency.


       11.    Located in the basement of the Lumiere Market was 196 grams of marijuana, 87

THC infused “sourbelts” and a black scale.


       12.    The three currency seizures at the Lumiere Market totaled $6,088.00 in United

States Currency which represents one of the captioned Defendant Assets in this forfeiture

proceeding.


       13. During the investigation of the Lumiere and Romancito markets, law enforcement

learned through confidential informants and surveillance that the Polanco family used 18 Central

Avenue, Apartment 4, Waterbury, Connecticut, as both a home and a place where they stored

proceeds from narcotics transactions.


       14.    On July 11, 2019, after the execution of the search and seizure warrant on Lumiere

Market, law enforcement established surveillance at 18 Central Avenue in Waterbury. During

the surveillance of 18 Central Avenue, law enforcement observed a white BMW 528 arrive at the

residence. A State of Connecticut Department of Motor Vehicle check revealed that the BMW

was registered to Jose Polanco at 18 Central Avenue, Waterbury, Connecticut. Law enforcement

observed a Hispanic male, a younger Hispanic female, and an older Hispanic female exit the

BMW and enter 18 Central Avenue. The older Hispanic female was carrying a black purse upon

entering the building.



                                                3
             Case 3:19-cv-01995 Document 1 Filed 12/20/19 Page 4 of 8




       15.    A short time later, the same three individuals exited 18 Central Avenue. Law

enforcement observed that the black purse carried by the older Hispanic female appeared to be

significantly more full than when she entered the residence. The younger Hispanic female was

now carrying a blue denim string bag that appeared to law enforcement to be full as well. The

three individuals entered the BMW and departed the area.


       16.    A short time later, law enforcement observed the white BMW on West Main Street

in Waterbury. Directly in front of the BMW was a red Toyota Camry that was previously

observed by law enforcement as being parked in front of the Lumiere Market during

surveillance. A State of Connecticut Department of Motor Vehicle check revealed that the

Toyota Camry was registered to Jose Polanco of 18 Central Avenue, Waterbury, Connecticut.


       17.    Law enforcement observed that the BMW was missing a front license plate and

initiated a motor vehicle stop. At the time, the BMW was being operated by Jose Polanco-

Capellan. In the front passenger seat was Venancia Polanco (Jose Polanco’s wife). Venancia

was in possession of the black purse and the blue drawstring bag was located in the back seat of

the BMW.


       18. Upon questioning, Jose Polanco-Capellan told law enforcement that he had left 18

Central Avenue with his mother and sister and that they had dropped off his sister to pick up

their father’s Toyota Camry.


       19.   Based on their training and experience, law enforcement know that people who

traffic narcotics often carry weapons to protect themselves, their narcotics proceeds, and

narcotics, from seizure by law enforcement as well as theft from robbers or rival drug dealers.



                                                4
             Case 3:19-cv-01995 Document 1 Filed 12/20/19 Page 5 of 8




       20.    For the safety of the officers, the black purse and the blue drawstring bag were

searched. Within the black purse, law enforcement located a black plastic bag containing

$7,840.00 in United States Currency. Within the blue drawstring bag, law enforcement found a

black plastic bag containing $5,900.00 in United States Currency.


       21.    At the same time as the BMW stop, law enforcement was maintaining surveillance

of the red Toyota Camry. Law enforcement observed that the windows of the Camry were

illegally tinted and a motor vehicle stop was initiated.


       22.    The operator of the Toyotas Camry was Rubi Polanco, daughter of Jose Polanco.

The vehicle did not have the mandatory tint sticker and Rubi Polanco was driving without a

license. For officers’ safety, Rubi Polanco was asked to step out of the vehicle. A check of the

center console of the Camry revealed $900 in United States Currency.


       23.    The currency seized from the two motor vehicle stops was transported to the

Waterbury Police Department where a certified narcotics detection canine alerted positively to

the presence of narcotics on the money.


       24.   The three currency seizures from the motor vehicle stops totaled $14,640.00, which

represents one of the captioned defendant assets in this proceeding.


       25.    On July 12, 2019, law enforcement executed a State of Connecticut Search and

Seizure Warrant on 18 Central Avenue, Apartment Four, Waterbury, Connecticut. As a result of

the search, law enforcement located and seized the following: $20,100.00 in United States

Currency found in a gray and black knit cap located in a dresser drawer in the second bedroom;

$65,269.00 in United States Currency found in a Michael Kors bag located against the wall


                                                  5
             Case 3:19-cv-01995 Document 1 Filed 12/20/19 Page 6 of 8




between two dressers in the second bedroom; $34,080.00 in United States Currency found in a

denim drawstring bag located on top of the Michael Kors bag; 210 bags of synthetic marijuana

located in a Coors Light cooler bag within the closet of the second bedroom; and various pieces

of mail addressed to Jose Polanco, Venancia Polanco and Jose Polanco-Capellan at 18 Central

Avenue, Fourth Floor, Waterbury, Connecticut.


       26.    Law enforcement transported the monies seized from 18 Central Avenue to the

Waterbury Police Department. A currency lineup was arranged and a certified narcotics

detection canine alerted positively to the presence of narcotics on the Defendant Currency.


       27.    The currency seizures from 18 Central Avenue totaled $119,449.00, which

represents one of the captioned defendant assets in this proceeding.

       28.     Based on the above information, it is believed that: $119,449.00 in United States

Currency; $6,088.00 in United States Currency; and $14,640.00 in United States Currency

constitute proceeds from the illegal sale and distribution of narcotics and are therefore subject to

forfeiture pursuant to 21 U.S.C. § 881(a)(6).

       29.    The Defendant Currency represents proceeds traceable to the exchange of

controlled substances in violation of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq.,

and are, therefore, subject to forfeiture to the United States of America pursuant to 21 U.S.C. §

881(a)(6).

       WHEREFORE, the United States of America prays that Warrants of Arrest In Rem be

issued for: $119,449.00 in United States Currency; $6,088.00 in United States Currency; and

$14,640.00 in United States Currency; that due notice be given to all parties to appear and show

cause why the forfeiture should not be decreed; that judgment be entered declaring the property


                                                 6
             Case 3:19-cv-01995 Document 1 Filed 12/20/19 Page 7 of 8




to be condemned and forfeited to the United States of America for disposition according to law;

and that the United States of America be granted such other relief as this Court may deem just

and proper, together with the costs and disbursements of this action.



                                                     Respectfully submitted,

                                                     JOHN H. DURHAM
                                                     UNITED STATES ATTORNEY

                                                       /s/ John B. Hughes
                                                     JOHN B. HUGHES
                                                     CHIEF, CIVIL DIVISION
                                                     ASSISTANT U. S. ATTORNEY


                                                     /s/ David C. Nelson
                                                     DAVID C. NELSON
                                                     ASSISTANT U.S. ATTORNEY
                                                     FEDERAL BAR NO. ct25640
                                                     157 CHURCH STREET, 25TH FLOOR
                                                     NEW HAVEN, CT 06510
                                                     (203) 821-3700
                                                     (203) 773-5373 (fax)
                                                     David.C.Nelson@usdoj.gov




                                                7
             Case 3:19-cv-01995 Document 1 Filed 12/20/19 Page 8 of 8



                                         DECLARATION

       I am a Special Agent for the United States Drug Enforcement Administration, and the

agent assigned the responsibility for this case.

       I have reviewed the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 20th day of December, 2019.




                                        /s/ Michael Cogan
                                       MICHAELCOGAN
                                       SPECIAL AGENT
                                       U.S. DRUG ENFORCEMENT ADMINISTRATION
